UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00216 Nicholas High Income Fund, Inc. (Exact Name of Registrant as specified in charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's telephone number, including area code: 414-272-4650 Date of fiscal year end: 12/31/2014 Date of reporting period: 12/31/2014 Item 1. Report to Stockholders. ANNUAL REPORT December 31, 2014 MILWAUKEE, WISCONSIN 53202 WWW.NICHOLASFUNDS.COM NICHOLAS HIGH INCOME FUND, INC. February 2015 Report to Fellow Shareholders: Market Overview Investors faced a barrage of news and events during the second half of 2014 that had both short and long-term implications. The public was shaken by the news of Ebola reaching the U.S. and the social unrest in Ferguson, Missouri. Republicans rode through the November elections winning enough seats to control both the House and the Senate, setting up a shift in political power in 2015. On the economic front, there were signs of improvement domestically, while the balance of the world seemed to be shifting to slower economic growth. The issue that stole the spotlight was the dramatic fall in crude oil prices in late November after OPEC announced their intention to defend market share rather than curb production to support the price of oil. In October, the Federal Reserve (“Fed”) attained their objective of ending the multi-year asset purchase program. Bond purchases reached $85 billion per month in 2013, spanning 37 consecutive months in an effort to drive rates lower and revive economic growth. Now that the Fed has halted this program, focus will be on identifying when they decide to raise and normalize the Fed Funds rate, which is currently 0.00% – 0.25%. There is significant support from certain groups for the Fed to pursue a normalized monetary policy sooner. Chairperson Yellen has taken great steps to calm markets by announcing the Fed’s next move will be predicated on future trends in economic data, primarily employment and inflation data. Employment’s continued improvement gives the Fed reason to consider tightening monetary policy sooner, while inflation has been stubbornly low suggesting there is no immediate need to tighten. The preferred inflation measure, U.S. Personal Consumption Expenditure Core Price Index (PCE Core), has been consistently below the Fed’s target of 2.0%, giving them reason to pause. A move to increase rates seems unlikely in the short-term with the PCE Core hovering around 1.4%, and falling oil prices likely to further dampen inflationary pressures. We would expect the earliest the Fed may raise rates would be in the fourth quarter of 2015, but given the current backdrop, we believe it will more likely be pushed back to 2016. The collapse of crude oil prices will have a broad, bifurcated impact on the global economy, inflation and financial markets. Oil prices peaked in June and steadily declined until Thanksgiving when OPEC announced they would not defend the current price, but rather their market share in crude oil. The announcement launched a new wave of selling that offered little evidence of finding a floor price. The price fell 31.5% from June to Thanksgiving and 49.9% by December 31. The lower oil price offers a significant break to consuming countries, but also a significant loss in revenue for oil producing countries. The geopolitical implications from loss in oil exports will be borne out of the next year as many of these countries have budgets depending on a much higher price for oil. The governments of Saudi Arabia, Russia and Venezuela will all be tested should the price remain this low for an extended period. The High Yield Market: The high yield market posted modest returns for the year ended December 31, 2014. The Bank of America Merrill Lynch (BAML) U.S. High Yield Constrained Index (HY Index) produced a 2.51% for the year, the lowest annual return over the past ten years. The HY Index posted a healthy 5.64% total return for the six month period ending June 30, 2014, but the slide in the price of crude oil during the second half of the year sparked a decline of -2.96% for the second half of 2014. The slide in oil prices along with uninspiring economic growth resulted in a flight from high yield bonds to higher quality assets. The yield on the benchmark 10-year Treasury Note dropped from a 3.0% yield at the beginning of 2014, to a low of 2.06% in December, 2014. This was in stark contrast to consensus expectations for a rise in interest rates as the economy was expected to improve as the Federal Reserve was expected to take steps to normalize their monetary policy by raising short rates. Less than expected economic growth and low inflation kept Fed policy stable and room for other rates to move lower. Along with Treasury Notes, the higher quality buckets in the HY Index also generated higher total returns as shown in the table below. As of: December 31, 2014 Quarter Ended December 31, Calendar Years 2014 2014 2013 2012 2011 BAML U.S. Bond Indices: CCC & Lower High Yield -4.75 % -2.57 % 12.96 % 20.27 % -1.40 % Single B High Yield -1.68 % 1.32 % 7.47 % 15.02 % 4.65 % BB High Yield 0.75 % 5.34 % 5.19 % 14.36 % 6.12 % BBB Corporate Bond 0.67 % 7.70 % -0.95 % 11.98 % 8.12 % Annualized 3 Year 5 Year BAML U.S. Bond Indices: CCC & Lower High Yield 9.79 % 9.09 % Single B High Yield 7.78 % 8.35 % BB High Yield 8.21 % 9.09 % BBB Corporate Bond 6.10 % 7.44 % We expect a similar pattern of investors favoring higher quality investments to persist into the first half of 2015 until energy prices confirm a base and stabilize. The high yield market was negatively impacted by the decline in the price of crude oil along with concerns of potential financial stress to high yield energy companies as oil prices dropped. The resounding success of fracking and drilling in the U.S. in recent years has led to a large increase in capital flowing to drilling projects. The high yield market served as a source for much of the new capital. From 2004 to 2014, the Index weight of the BAML U.
